Citation Nr: 1720265	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher rating for diabetes mellitus, type II, rated as 20 percent, with erectile dysfunction and abdominal aortic aneurysm residuals, to include entitlement to a separate compensable disability evaluation under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7110.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.

In February 2009 the Veteran filed a Notice of Disagreement, was provided a Statement of the Case in December 2011, and perfected an appeal in February 2012.

In November 2015 the Board remanded the matter to obtain any outstanding medical treatment records, Social Security Administration records developed in association the Veteran's award of disability benefits, and to provide a VA examination to evaluate the current nature and severity of the Veteran's Type II diabetes mellitus with erectile dysfunction and abdominal aortic aneurysm residuals.

The Veteran was scheduled to testify at a Board hearing before a Veterans Law Judge in December 2015.  He did not report to that hearing.  As the record does not contain further explanation as to why the appellant did not report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires oral hypoglycemic agent and a restricted diet, but does not require insulin and regulation of activities, and does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.

2.  The Veteran's associated abdominal aortic aneurysm is not five centimeters or larger in diameter, is not symptomatic, does not preclude exertion, and the Veteran does not have any post-surgical residuals due to treatment for aortic aneurysm.

3.  The Veteran's associated erectile dysfunction is not characterized by penile deformity or abnormality.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes mellitus with erectile dysfunction and abdominal aortic aneurysm residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913, 4.104, DC 7110, 4.115b, DC 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2007.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran contends that an increased rating for diabetes mellitus type II with erectile dysfunction and abdominal aortic aneurysm is warranted based on the fact that he suffered a heart attack in 2004 that was secondary to service connected diabetes, and that the aortic aneurysm is secondary to the heart issue which is directly related to the service connected diabetes mellitus.

The Board finds that the criteria for a higher rating are not approximated in this case.  This determination is based upon consideration of applicable rating provisions and the January 2016 Compensation and Pension examinations that were provided to the Veteran in compliance with the Board's November 2015 remand.

Diabetes mellitus is rated under DC 7913. 38 C.F.R. § 4.119.  Under this diagnostic code, the current 20 percent reflects diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating reflects diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id. Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under this diagnostic code. 38 C.F.R. § 4.119, DC 7913.  Noncompensable complications are considered part of the diabetic process under this diagnostic code.  Id.

A June 2008 VA examination noted that the Veteran reported being diagnosed with diabetes in 1998, denied any frequency of ketoacidosis or hypoglycemic reactions, and had never been hospitalized for his diabetes.  He followed a restrictive diet, but denied any diabetic related restrictions of activities.  The Veteran reported seeing his diabetic care provider every two months, but denied any diabetic related skin problems.  

The Veteran was provided a VA examination in January 2016.  The examiner found that the Veteran's diabetes mellitus was managed by a restricted diet and that he was prescribed an oral hypoglycemic agent, but did not require regulation of activities as part of medical management of his diabetes mellitus.  The examiner also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia fewer than two times per month, and has had zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past twelve months.  The examiner also determined that there has not been any progressive unintentional weight loss or loss of strength attributable to Diabetes Mellitus.

When these symptoms, requiring an oral hypoglycemic agent and a restricted diet, are applied to the rating criteria for diabetes, it is consistent with the current 20 percent rating.  38 C.F.R. § 4.119, DC 7913.  The Veteran does not also require regulation of activities, more than one daily injection of insulin, or have episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  Therefore, the Board determines that a rating higher than that already assigned is not warranted for diabetes mellitus.

In order for the Veteran's erectile dysfunction to warrant a separate compensable rating, the erectile dysfunction would require penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  In this case, the VA examiner found that the Veteran's disability is characterized by loss of erectile power, but not by penile deformity or abnormality.  Thus, the criteria for a compensable rating are not met, and in accordance with 38 C.F.R. § 4.119, DC 7913, the Veteran's erectile dysfunction is considered a noncompensable complication as part of the diabetic process.  It is noted that the Veteran has been awarded special monthly compensation at the rate specified at 38 U.S.C.A. § 1114 (k) for loss of use of a creative organ.

An abdominal aortic aneurysm would warrant a separate compensable rating at 100 percent if five centimeters or larger in diameter, or; if symptomatic, or; for indefinite period from date of hospital admission for surgical correction (including any type of graft insertion.)  It would be compensable at 60 percent if it precluded exertion.  38 C.F.R. § 4.104, DC 7110.

April 2005 medical treatment records document surgical repair of an infrarenal abdominal aortic aneurysm measuring greater than four centimeters with endovascular aortic stent placement.  April 2005 VA examination records note that the Veteran has recovered excellently from the procedure.  The July 2010 VA examination report states that the Veteran did not have symptoms prior to having the surgery to repair the abdominal aortic aneurysm and cannot specify any symptoms post-surgery.  It also reported that the Veteran's daily activities are not affected because of the aneurysm.

The Veteran's January 2016 VA examiner found that the Veteran's aortic aneurysm was not five centimeters or larger in diameter, was not symptomatic, did not preclude exertion, and the Veteran did not have any post-surgical residuals due to treatment for aortic aneurysm, thus the criteria for a compensable rating for an abdominal aortic aneurysm are not met and it is considered a noncompensable complication as part of the diabetic process.


III.  Extraschedular

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1)(2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms, and the level of disability resulting from the Veteran's diabetes mellitus and associated abdominal aortic aneurysm and erectile dysfunction including: requiring oral hypoglycemic agent and restricted diet; being less than five centimeters in diameter; and loss of erectile power; are addressed by criteria found in the rating schedule.  The rating schedule includes higher ratings for symptoms that the Veteran does not have.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014). 

Here, the Veteran is service-connected for post-traumatic stress disorder, coronary artery disease, peripheral neuropathy of the left and right foot, lower right leg scar, right shoulder residuals shrapnel wound, left forearm residuals shrapnel wound, bilateral hearing loss, tinnitus, residuals of shrapnel wound right and left upper extremity, and disequilibrium.  The evidence does not show that these disabilities have a collective effect that makes his diabetes mellitus disability picture an exceptional one.  Rather, he is appropriately compensated for the functional loss due to each disability.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.

The Board finds that the preponderance of the evidence is against a higher schedular rating for diabetes mellitus, and against a separate compensable rating for an abdominal aortic aneurysm, and erectile dysfunction, hence the appeal must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.



(CONTINUED ON NEXT PAGE)



ORDER

A rating higher than 20 percent for diabetes mellitus with erectile dysfunction and abdominal aortic aneurysm residuals is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


